Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 04/27/2021. Claims 1-21 are pending. 

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 7/28/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Examiner’s Note
4. 	Examiner considers teachings of Hassan reference, as being performed by a mobile device (i.e., UE), since Hassan in para[0220] teaches explicitly,  that an apparatus, transfers a computer program to a receiver, which then performs methods described herein.  The receiver may be “a mobile device”, or a computer, or the like.  


Claim Rejections - 35 USC § 103 
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-5, 8-12, and 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over US 20200178137 A1  to Hassan Hussain et al., (hereinafter Hassan) in view of  US 20180262924 A1 to Dao et al., (hereinafter Dao).

Claim 1. A mobile device for enhanced wireless network connectivity comprising: the hardware processor executes the one or more programs to: 
calculate a route of travel for the mobile device; determine a list of wireless networks connectable to the mobile device based on the map and the route of travel; (Hassan: See para[0018] and Fig. 8, for controller/coordinator (i.e., of a UE) calculates “travel route of the moving user equipment” including a list of potential coordinated base-stations along the route.) 
create a schedule for connecting the mobile device to the wireless networks on the list; (Hassan: See para[0192] the pre-scheduling of the handover allow for reserving resources used by user equipment before handover, and for handover from one base station to another (i.e., one wireless network to another) along the route as UE travels, which allows a seamless handover for user equipment)
 connect the mobile device to a first one of the wireless networks on the schedule along the route of travel; and switch sequentially from the first one of the wireless networks to a next one of the wireless networks in the schedule so the mobile device is connected to at least one of the wireless networks on the schedule while moving along the route of travel. (Hassan: See Fig. 3, and Fig. 4A, for a mobile device in a vehicle, performing handover or switching from one wireless network to the next wireless network, as vehicle travels along a route)

Hassan does not seem to explicitly disclose UE having memory and display which can receive and store a map from a server that includes wireless networks, as understood in:
a user interface; a hardware processor; and a non-transitory memory configured to store one or more programs,
store a map of wireless networks received from a server;

However, in a similar field, Dao, in para[0148]-[0149] Fig. 11, teaches UE having memory, processor, interface and display, which receives from AMF (i.e., a server), information such as, map of radio signal coverages (coverage of RAN nodes), traffic load information of RAN nodes, charging rate information at different days and times of week, and more etc.  It is understood that UE can obtain and store a map that includes different RAN nodes and their radio signal coverages. 

Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving a map of radio signal coverages, as taught by Dao, with the teachings of Hassan, in order to benefit from enhancements of having a UE that can obtain a map from a server having radio signal coverages of RAN nodes. (Dao: See para[0148]-[0149] and Fig. 13]

Claim 2. The mobile device according to claim 1, wherein the hardware processor executes the one or more programs to create the schedule based on optimization factors including connection time, available bandwidth and connection cost. (Hassan: See para[0103] for coordinator reserve resources at different base station to enable UE to continue transmission during the handover, which  includes “time stamps” indicating a time or time interval (i.e., optimization factor) for each carrier along the route)

Claim 3. The mobile device according to claim 2, wherein the determining of the list of wireless networks includes the hardware processor executing the one or more programs to determine locations along the route of travel of access points for each wireless network on the list of wireless networks connectable to the mobile device. (Hassan: See Fig. 2b for determined locations of TeNB (i.e., access points) along the predicted route of travel ) 
Claim 4. The mobile device according to claim 1, wherein the creating of the schedule includes the hardware processor executing the one or more programs to select one access point for each location along the route of travel based on the optimization factors. (Hassan: See para[0120] for coordination unit, will compute next joining eNB/gNB based on direction of movement and/or speed, previous handovers, moving user positions and the vehicle traffic history (i.e., optimization factors))
Claim 5. The mobile device according to claim 1, wherein the calculating of the route of travel includes the hardware processor executing the one or more programs to determine a mode of transportation based on a current location and historical velocity of the mobile device. (Hassan: See para[0120] for coordination unit, will compute next joining eNB/gNB based on direction of movement and/or speed, previous handovers, moving user positions and the vehicle traffic history)

Claim 8. A method for enhanced mobile connectivity between wireless networks comprising the following steps: 
calculating, using the mobile device, a route of travel for the mobile device; determining, using the mobile device, a list of wireless networks connectable to the mobile device based on the map and the route of travel; (Hassan: See para[0018] and Fig. 8, for controller/coordinator (i.e., of a UE) calculates “travel route of the moving user equipment” including a list of potential coordinated base-stations along the route.) 
creating a schedule for connecting the mobile device to the wireless networks on the list; Hassan: See para[0192] the pre-scheduling of the handover allow for reserving resources used by user equipment before handover, and for handover from one base station to another (i.e., one wireless network to another) along the route as UE travels, which allows a seamless handover for user equipment)
connecting the mobile device to a first one of the wireless networks on the schedule along the route of travel; and switching sequentially from the first one of the wireless networks to a next one of the wireless networks in the schedule so the mobile device is connected to at least one of the wireless networks on the schedule while moving along the route of travel. (Hassan: See Fig. 3, and Fig. 4A, for a mobile device in a vehicle, performing handover or switching from one wireless network to next wireless network as vehicle travels along the route)

Hassan does not seem to explicitly disclose UE having memory and display which can receive and store a map from a server that includes wireless networks, as understood in:
storing, using a mobile device, a map of wireless networks received from a server;
However, in a similar field, Dao, in para[0148]-[0149] Fig. 11, teaches UE having memory and display, which receives from AMF (i.e., a server), information such as, map of radio signal coverages (coverage of RAN nodes), traffic load information of RAN nodes, charging rate information at different days and times of week, and more etc.  It is understood that UE can obtain and store a map that includes different RAN nodes and their radio signal coverages. 

Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving a map of radio signal coverages, as taught by Dao, with the teachings of Hassan, in order to benefit from enhancements of having a UE that can obtain a map from a server having radio signal coverages of RAN nodes. (Dao: See para[0148]-[0149] and Fig. 13]

Claim 9. The method according to claim 8, the creating a schedule step comprising creating the schedule based on optimization factors including connection time, available bandwidth and connection cost. (Hassan: See para[0103] for coordinator reserve resources at different base station to enable UE to continue transmission during the handover, which  includes “time stamps” indicating a time or time interval (i.e., optimization factor) for each carrier along the route)

Claim 10. The method according to claim 9, the determining a list step further comprising determining locations along the route of travel of access points for each wireless network on the list of wireless networks connectable to the mobile device. (Hassan: See Fig. 2b for determined locations of TeNB (i.e., access points) along the predicted route of travel ) 

Claim 11. The method according to claim 8, the creating step further comprising selecting one access point for each location along the route of travel based on the optimization factors. (Hassan: See para[0120] for coordination unit, will compute next joining eNB/gNB based on direction of movement and/or speed, previous handovers, moving user positions and the vehicle traffic history (i.e., optimization factors))

Claim 12. The method according to claim 8, the calculating step comprising determining a mode of transportation based on a current location and historical velocity of the mobile device. (Hassan: See para[0120] for coordination unit, will compute next joining eNB/gNB based on direction of movement and/or speed, previous handovers, moving user positions and the vehicle traffic history (i.e., optimization factors))

Claim 15. A non-transitory computer-readable recording medium in a mobile device for enhanced mobile device wireless network connectivity, the non-transitory computer-readable recording medium storing one or more programs which when executed by a hardware processor cause the non-transitory recording medium to perform steps comprising: 
calculating, using the mobile device, a route of travel for the mobile device; determining, using the mobile device, a list of wireless networks connectable to the mobile device based on the map and the route of travel; (Hassan: See para[0018] and Fig. 8, for controller/coordinator (i.e., of a UE) calculates “travel route of the moving user equipment” including a list of potential coordinated base-stations along the route.) 
creating a schedule for connecting the mobile device to the wireless networks on the list; (Hassan: See para[0192] the pre-scheduling of the handover allow for reserving resources used by user equipment before handover, and for handover from one base station to another (i.e., one wireless network to another) along the route as UE travels, which allows a seamless handover for user equipment)
connecting the mobile device to a first one of the wireless networks on the schedule along the route of travel; and switching sequentially from the first one of the wireless networks to a next one of the wireless networks in the schedule so the mobile device is connected to at least one of the wireless networks on the schedule while moving along the route of travel. (Hassan: See Fig. 3, and Fig. 4A, for a mobile device in a vehicle, performing handover or switching from one wireless network to next wireless network as vehicle travels along the route)
Hassan does not seem to explicitly disclose UE having memory and display which can receive and store a map from a server that includes wireless networks, as understood in:
storing, using a mobile device, a map of wireless networks;
However, in a similar field, Dao, in para[0148]-[0149] Fig. 11, teaches UE having memory and display, which receives from AMF (i.e., a server), information such as, map of radio signal coverages (coverage of RAN nodes), traffic load information of RAN nodes, charging rate information at different days and times of week, and more etc.  It is understood that UE can obtain and store a map that includes different RAN nodes and their radio signal coverages. 

Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving a map of radio signal coverages, as taught by Dao, with the teachings of Hassan, in order to benefit from enhancements of having a UE that can obtain a map from a server having radio signal coverages of RAN nodes. (Dao: See para[0148]-[0149] and Fig. 13]

Claim 16. The non-transitory computer-readable recording medium according to claim 15, wherein the creating a schedule step comprises creating the schedule based on optimization factors including connection time, available bandwidth and connection cost. (Hassan: See para[0103] for coordinator reserve resources at different base station to enable UE to continue transmission during the handover, which  includes “time stamps” indicating a time or time interval (i.e., optimization factor) for each carrier along the route)

Claim 17. The non-transitory computer-readable recording medium according to claim 16, wherein determining a list further comprises determining locations along the route of travel of access points for each wireless network on the list of wireless networks connectable to the mobile device. (Hassan: See Fig. 2b for determined locations of TeNB (i.e., access points) along the predicted route of travel )
Claim 18. The non-transitory computer-readable recording medium according to claim 15, wherein creating the schedule further comprises selecting one access point for each location along the route of travel based on the optimization factors. (Hassan: See para[0120] for coordination unit, will compute next joining eNB/gNB based on direction of movement and/or speed, previous handovers, moving user positions and the vehicle traffic history (i.e., optimization factors))
Claim 19. The non-transitory computer-readable recording medium according to claim 15, wherein calculating the route of travel comprises determining a mode of transportation based on a current location and historical velocity of the mobile device. (Hassan: See para[0120] for coordination unit, will compute next joining eNB/gNB based on direction of movement and/or speed, previous handovers, moving user positions and the vehicle traffic history)



7. 	Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200178137 A1  to Hassan Hussain et al., (hereinafter Hassan) in view of  US 20180262924 A1 to Dao et al., (hereinafter Dao) and in further view of US 20180206105 A1 to Fang, (hereinafter Fang).

Claim 6. Hassan in view of Dao teaches the mobile device according to claim 1, however, they don’t seem to explicitly disclose:
wherein the hardware processor executes the one or more programs to display a warning message when none of the networks on the list of wireless networks is available at a location along the route of travel.

However, in a similar field Fang, in para[0040]-[0043] teaches “network information” is sent from a server (i.e, network monitoring server) to a client terminal (i.e, UE), which includes BSSID, SSID and network location information of networks, and when a client terminal (i.e., a UE) receives such network information, then client terminal display, and depicts the network names, by showing those available and unavailable networks, via its display.
Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
Fang teaches a client terminal receiving network information from a Server and depicting the network names as being available or unavailable via its display. (Fang: See para[0040]-[0043])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving network information from a Server, as taught by Fang, with the teachings of Hassan in view of Dao, in order to benefit from enhancements of having a client terminal (i.e., a UE) that can display if certain networks are available or unavailable via its display. (Fang: See para[0040]-[0043])

Claim 7. Hassan in view of Dao teaches the mobile device according to claim 6, however, they don’t seem to explicitly disclose:
wherein the unavailability of a network on the list of wireless networks is based on information received from a network monitoring server.
However, in a similar field Fang, in para[0040]-[0043] teaches “network information” is sent from a server (i.e, network monitoring server) to a client terminal (i.e, UE), which includes BSSID, SSID and network location information of networks, and when a client terminal (i.e., a UE) receives such network information, then client terminal display, and depicts the network names, by showing those available and unavailable networks, via its display.
Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
Fang teaches a client terminal receiving network information from a Server and depicting the network names as being available or unavailable via its display. (Fang: See para[0040]-[0043])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving network information from a Server, as taught by Fang, with the teachings of Hassan in view of Dao, in order to benefit from enhancements of having a client terminal (i.e., a UE) that can display if certain networks are available or unavailable via its display. (Fang: See para[0040]-[0043])


Claim 13. Hassan in view of Dao teaches the method for enhanced mobile connectivity according to claim 8, however, they don’t seem to explicitly disclose:
further comprising displaying, using the mobile device, a warning message when none of the networks in the list of wireless networks is available at a location along the route of travel.
However, in a similar field Fang, in para[0040]-[0043] teaches “network information” is sent from a server (i.e, network monitoring server) to a client terminal (i.e, UE), which includes BSSID, SSID and network location information of networks, and when a client terminal (i.e., a UE) receives such network information, then client terminal display, and depicts the network names, by showing those available and unavailable networks, via its display.
Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
Fang teaches a client terminal receiving network information from a Server and depicting the network names as being available or unavailable via its display. (Fang: See para[0040]-[0043])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving network information from a Server, as taught by Fang, with the teachings of Hassan in view of Dao, in order to benefit from enhancements of having a client terminal (i.e., a UE) that can display if certain networks are available or unavailable via its display. (Fang: See para[0040]-[0043])


Claim 14. Hassan in view of Dao teaches the mobile device according to claim 13, however, they don’t seem to explicitly disclose:
wherein the unavailability of a network on the list of wireless networks is based on information received from a network monitoring server.
However, in a similar field Fang, in para[0040]-[0043] teaches “network information” is sent from a server (i.e, network monitoring server) to a client terminal (i.e, UE), which includes BSSID, SSID and network location information of networks, and when a client terminal (i.e., a UE) receives such network information, then client terminal display, and depicts the network names, by showing those available and unavailable networks, via its display.
Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
Fang teaches a client terminal receiving network information from a Server and depicting the network names as being available or unavailable via its display. (Fang: See para[0040]-[0043])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving network information from a Server, as taught by Fang, with the teachings of Hassan in view of Dao, in order to benefit from enhancements of having a client terminal (i.e., a UE) that can display if certain networks are available or unavailable via its display. (Fang: See para[0040]-[0043])

Claim 20. Hassan in view of Dao teaches the non-transitory computer-readable recording medium according to claim 15, however, they don’t seem to explicitly disclose:
further comprising displaying a warning message when none of the networks in the list of wireless networks is available at a location along the route of travel.  

However, in a similar field Fang, in para[0040]-[0043] teaches “network information” is sent from a server (i.e, network monitoring server) to a client terminal (i.e, UE), which includes BSSID, SSID and network location information of networks, and when a client terminal (i.e., a UE) receives such network information, then client terminal display, and depicts the network names, by showing those available and unavailable networks, via its display.
Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
Fang teaches a client terminal receiving network information from a Server and depicting the network names as being available or unavailable via its display. (Fang: See para[0040]-[0043])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving network information from a Server, as taught by Fang, with the teachings of Hassan in view of Dao, in order to benefit from enhancements of having a client terminal (i.e., a UE) that can display if certain networks are available or unavailable via its display. (Fang: See para[0040]-[0043])

Claim 21. Hassan in view of Dao teaches the non-transitory computer-readable recording medium according to claim 20, however, they don’t seem to explicitly disclose:
wherein the unavailability of a network on the list of wireless networks is based on information received from a network monitoring server.
However, in a similar field Fang, in para[0040]-[0043] teaches “network information” is sent from a server (i.e, network monitoring server) to a client terminal (i.e, UE), which includes BSSID, SSID and network location information of networks, and when a client terminal (i.e., a UE) receives such network information, then client terminal display, and depicts the network names, by showing those available and unavailable networks, via its display.
Hassan teaches seamless user equipment handover via pre-scheduling UE for resources used by UE for handover from one base station to another base station along the route that UE travels. (Hassan: See para[0129]) 
Dao teaches UE receiving from AMF (i.e. a server), topology information such as, traffic load information of RAN nodes, map of radio signal coverage, charging rate information at a location and at different days and times of week, etc.  It is understood that UE can obtain a map that includes different RAN nodes and their radio signal coverage. 
Fang teaches a client terminal receiving network information from a Server and depicting the network names as being available or unavailable via its display. (Fang: See para[0040]-[0043])
 	It would have been obvious to one of ordinary skill in the art before the time of effective filing, to have included UE receiving network information from a Server, as taught by Fang, with the teachings of Hassan in view of Dao, in order to benefit from enhancements of having a client terminal (i.e., a UE) that can display if certain networks are available or unavailable via its display. (Fang: See para[0040]-[0043])


Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477